UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2002 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-75137 PASW, INC. (Exact name of registrant as specified in its charter) California 77-0390628 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9453 Alcosta Boulevard San Ramon, California 94583 (Address of principal executive offices) (Zip Code) (925) 828-0934 Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes _ X No There were 4,997,400 shares outstanding of the registrants Common Stock, par value $.001 per share, as of August 1, 2002. PASW, INC. INDEX Page No. PART I  FINANCIAL INFORMATION Item l. Financial Statements (Unaudited): Balance Sheets at June 30, 2002 and December 31, 2001 3 Statements of Operations for the three months ended June 30, 2002 and 2001 5 Statements of Operations for the six months ended June 30, 2002 and 2001 6 Statements of Cash Flows for the six months ended June 30, 2001 and 2001 8 Notes to Condensed Financial Statements 9 Item 2. Managements Discussion and Analysis or Plan of Operations 10 PART II  OTHER INFORMATION Item 1. Legal Proceedings 17 Item 2. Changes in Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits and Reports on Form 8-K 17 Signatures 18 -2- PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PASW, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2002 December 31, 2001 ASSETS Current assets: Cash and cash equivalents $ 120,723 $ 152,148 Accounts receivable, net of allowance of $0 and $0 17,241 43,855 Total current assets 137,964 196,003 Property and equipment less accumulated depreciation and amortization of $52,984 and $50,584 4,316 5,847 Other assets 5,710 5,643 Total assets $ 147,990 $ 207,493 See accompanying notes to condensed financial statements. -3- PASW, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2002 December 31, 2001 LIABILITIES AND STOCKHOLDERSEQUITY Current liabilities: Accounts payable and accrued expenses $ 102,156 $ 124,828 Note payable 32,075 32,075 Total current liabilities $134,231 $ 156,903 Commitments and contingencies Stockholders equity: Preferred stock, par value $.01 per share, 10,000,000 shares authorized; no shares outstanding 0 0 Common stock, par value $.001 per share, 50,000,000 shares authorized; 4,997,400 and 4,997,400 shares issued and outstanding 4,998 4,998 Additional paid in capital 6,398,754 6,398,754 Accumulated deficit (6,388,694) (6,365,670) Cumulative adjustment for currency translation (1,299) 12.508 Total stockholders equity 13,759 50,590 $ 147,990 $ 207,493 See accompanying notes to condensed financial statements. -4- PASW, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, 2002 June 30, 2001 Net revenue Sales $ 44,089 $ 253,304 Royalties and other 39,998 34,985 84,087 288,289 Cost of revenue - Purchases and royalty fees 21,429 187,583 Gross profit 62,658 100,706 Expenses: Selling, general and administrative 72,298 144,855 Depreciation and amortization 800 1,600 73,098 144,855 Other income (expenses):Loss on sale of securities Gain on cancellation of debt 0 0 (6,725) 4,500 0 2,225 Net income (loss) $ (10,440) $ (46,374) Net income (loss) per common share:basic and diluted $ (0.00) $ (0.01) Weighted average common stock shares outstanding Basic and diluted 4,997,400 4,640,900 See accompanying notes to condensed financial statements. -5- PASW, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Six Months Ended June 30, 2002 June 30, 2001 Net revenue Sales $ 166,525 $ 370,802 Royalties and other 76,468 65,860 242,993 436,662 Cost of revenue - Purchases and royalty fees 84,664 246,150 Gross profit 158,329 190,512 Expenses: Selling, general and administrative 179,753 139,676 Depreciation and amortization 1,600 0 181,353 139,676 Other income (expenses):Loss on sale of securities Gain on cancellation of debt 0 0 (31,333) 4,500 0 (26,833) Net income (loss) $ (23,024) $ 24,003 Net income (loss) per common share:basic and diluted $ (0.00) $ (0.01) Weighted average common stock shares outstanding Basic and diluted 4,997,400 4,640,900 See accompanying notes to condensed financial statements. -6- PASW, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended June 30, 2002 June 30, 2001 Net income (loss) $ (10,440) $ (46,374) Other comprehensive income (loss): Net unrealized loss on available securities for sale 0 ( 575) Foreign currency translation adjustment (8,886) 81,858 Comprehensive income (loss) $ (19,326) $ 34,909 Six Months Ended June 30, 2002 June 30, 2001 Net income (loss) $ (23,024) $ 24,003 Other comprehensive income (loss): Net unrealized loss on available securities for sale 0 (4,568) Foreign currency translation adjustment (13,807) 147,565 Comprehensive gain (loss) $ (36,831) $ 167,000 See accompanying notes to condensed financial statements. -7- PASW, INC. STATEMENT OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2002 June 30, 2001 Cash flows from operating activities:Continuing operations Net income (loss) $ (23,024) $ 24,003 Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 1,600 0 (Increase) decrease in assets: Accounts receivable 26,614 114,470 Loss on marketable securities 0 31,333 Prepaid expenses 30,506 Other assets 0 917 Increase (decrease) in liabilities: Accounts payable and accrued expenses (22,672) (535,677) Net cash used in operating activities (17,482) (334,448) Cash flows from investing activities: Acquisition of fixed assets 0 0 Disposition of assets, net 0 699 Proceeds of sale or marketable securities 0 300,407 Purchase of marketable securities 0 ( 136,500) Net cash from (used) in investing activities 0 164,606 Cash flows from financing activities: 0 0 Net cash provided by financing activities 0 0 Effect of exchange rate changes on cash (13,943) 142,997 Net increase (decrease) in cash ( 31,425) (26,845) Cash  Beginning 152,148 254,369 Cash  Ending $ 120,723 $ 227,524 Supplemental non-cash financing activities: None See accompanying notes to condensed financial statements. -8- PASW, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Basis of presentation The accompanying unaudited consolidated financial statements of PASW, INC. ("PASW", or the "Company") have been prepared in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of only normal recurring accruals) considered necessary for a fair presentation of the Companys financial position at June 30, 2002, the results of operations for the three months and six months ended June 30, 2002 and June 30, 2001, and the cash flows for the six months ended June 30, 2002 and June 30, 2001 are included. Operating results for the three-month and six month periods ended June 30, 2002 are not necessarily indicative of the results that may be expected for the year ending December 31, 2002. The information contained in this Form 10-QSB should be read in conjunction with audited financial statements and related notes for the year ended December 31, 2001 which are contained in the Companys Annual Report on Form 10-KSB filed with the Securities and Exchange Commission (the "SEC") on March 26 2002 and the Companys Registration Statement on Form SB-2 filed with the Securities and Exchange Commission on July 29, 1999 (File 333-75137). Earnings per share The Company adopted SFAS No. 128, "Earnings Per Share", during 1998. SFAS No. 128 requires presentation of basic and diluted earnings per share.
